Citation Nr: 0408453	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  95-40 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
January 1969, and from February 1969 to December 1979.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in  Baltimore, 
Maryland, which denied the veteran's claim seeking 
entitlement to service connection for PTSD.

In March 1996, April 1998 and July 2003, the veteran appeared 
and testified at  personal hearings.  Transcripts of each 
hearing are of record.


REMAND

For the reasons set forth below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify you if further action is 
required on your part.

While diagnosis of PTSD is not confirmed, an October 1996 VA 
examination indicated a diagnosis of possible PTSD.  
Furthermore, at his recent July 2003 personal hearing, the 
veteran indicated that he was receiving treatment for PTSD.  
He stated that Dr. I, at Perry Point Medical Hospital, 
recommended that he attend a PTSD clinic.  Therefore, medical 
records from Dr. I must be obtained, and a proper medical 
examination is needed.

Under 38 U.S.C.A. § 5103A (d) (West 2002), VA must provide a 
claimant with a medical examination in disability 
compensation cases in which there is competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of a disability, and the record indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval or air service, but the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.

In this case, the veteran has described the traumatic 
experience of his niece being killed in an automobile 
accident in 1969.  A July 1969 Navy hospital report 
corroborates the veteran's account, and indicates that he 
"suffered a catatonic reaction" upon being informed that 
his niece was killed in the auto accident.     

The RO should arrange for a VA examiner to examine the 
veteran and comment on whether any current psychiatric 
disorders are related to the veteran's stressors which 
occurred during service.  

Accordingly, the case is REMANDED for the actions listed 
below:  
 
1.  The RO should obtain relevant 
treatment records from Dr. I at Perry 
Point Medical Hospital, in Perry Point, 
Maryland, from January 1, 2003 to the 
present.

2.  After the above development has been 
completed, the veteran should be scheduled 
for a VA psychiatric examination regarding 
his claim seeking entitlement to service 
connection for PTSD.  The claims folder, 
to include all evidence added to the 
record in accordance with the paragraphs 
above, and a copy of this REMAND should be 
made available to the examiner in 
conjunction with the examination.  The 
veteran should be examined to determine 
whether or not the veteran has PTSD and, 
if so, whether any such diagnosis is 
linked to the veteran's stressor 
experiences.  

The examination report should include 
responses to the following medical items:
 
a.  Does the veteran have PTSD?
 
b.  If the answer to item (a) above 
is yes, the examiner must identify 
the stressor on which the diagnosis 
is based.

All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.

3.  The RO should re-adjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  In the event that 
the claim is not resolved to the 
satisfaction of the veteran, he should be 
furnished a Supplemental Statement of the 
Case regarding entitlement to service 
connection for PTSD which includes a 
summary of the additional evidence 
submitted, any additional applicable laws 
and regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  

4.  The RO must ensure that all provisions 
of VCAA are properly applied in the 
development of this claim.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




